Citation Nr: 1621231	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to January 2004.  A January 2005 unappealed Administrative Decision found that the service from May 30, 1996, to June 23, 2001, from which the Veteran received an honorable conditional discharge, qualified for VA benefits based on that service.  The January 2005 Administrative Decision also found that service from June 24, 2001, to January 27, 2004, from which the Veteran received an other than honorable conditions discharge in lieu of trial by Court-Martial, was dishonorable service for VA purposes and a bar to receiving VA benefits based on that service. 

This claim comes before the Board of Veterans' Appeal (Board) on appeal of a March 2013 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.  In February 2014, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran seeks service connection for a back disability on a direct basis, as related to active service.  He claims that disability initially manifested in 1998, when he was participating in jump school and injured his back.  He claims that at that time, he was living in Schofield Barracks in Hawaii and was sent to Tripler Army Medical Center for physical therapy and a back class, during which he was taught at-home treatment, including exercises.  He alternatively claims that the disability initially manifested during service, in 1966 or 1967, when he was changing tires.

At a VA examination, the examiner addressed the etiology of the back disability.  The Board finds that report of examination is not adequate to decide this claim.  The VA examiner found that, based on the absence of evidence of in-service back pain, it would be resorting to mere speculation to relate the Veteran's back pain to service.  When VA provides an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, there is scant evidence of record referring to the Veteran's service.  It is unclear whether t all avenues of development have been exhausted in an effort to obtain a complete copy of the Veteran's service medical records.  Those records were requested from the Records Management Center (RMC) and National Personnel Records Center (NPRC).  Based on those requests, VA secured a limited number of documents associated with the Veteran's entry and separation examinations.  Thereafter, the RO prepared a memorandum outlining the efforts and finding that any further action would be futile.  

However, the Board finds that all efforts have not been exhausted.  In support of the claim that he sustained an in-service back injury, the Veteran submitted a certificate showing that he participated in an Air Assault Class in 1998 in Hawaii, which was a service record that was not previously of record.  The Board finds that an attempt should be made to obtain records of the claimed back treatment at Tripler Army Base during or following participation in the class.

Accordingly, this claim is remanded for the following development:

1.  Exhaust all avenues of development, including by contacting Tripler Army Medical Center where the Veteran claims participation in physical therapy and a back class in or subsequent to November 1998, in an effort to obtain a complete copy of the Veteran's service medical records from May 1996 to January 2004.  If efforts are unsuccessful, notify the Veteran of that and of all alternative evidence he might submit to substantiate the claim of an in-service back injury.   

2.  Then, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report.  The rationale for each opinion provided should be stated.  The examiner should conduct all necessary testing and provide the following information. 

(a)  Record in detail the Veteran's history of pre-service, service, and post-service back pain, injury, and treatment, including that which he reported during the course of this appeal as occurring in Hawaii in 1998.  

(b)  Review the Veteran's treatment records, which include abnormal back findings of thoracic kyphosis and mid-thoracic scoliosis on entrance into service and a report of recurrent back pain on separation examination from service in 2003.  

(c)  Accepting as competent the Veteran's reports of lay-observable back symptoms such as pain offer an opinion as to whether the Veteran's current back disability is at least as likely as not (50 percent or greater  probability) related to the May 30, 1996, to June 23, 2001,  period of active service, including the reported in-service back injury and pain.  An opinion ruling out a relationship on the basis that there is no documentation of record of in-service back pain is not sufficient. 

(d)  Is it clear and unmistakable that the thoracic kyphosis and mid-thoracic scoliosis that was noted on entrance to service was not aggravated during service?  Was there any increase in disability due to thoracic kyphosis and mid-thoracic scoliosis during service?  If so, was that increase beyond the natural progress of the disorder?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

